Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mani Adeli, Reg. No. 39,585, on April 5, 2021.
The application has been amended as follows: 
The new versions of claims 3, 4, 6-11, 14, 16-20 will replace all prior versions of claims of 1-20 in the application.

AMENDMENTS TO THE CLAIMS
1-2.	(Canceled) 
3.	(Currently Amended) A method of routing data message flows through a plurality of virtual networks defined over a plurality of public cloud datacenters for a plurality of tenants of a virtual network provider, the method comprising:
at an ingress forwarding element of a first virtual network for a first tenant,
receiving a data message from an external machine outside of the public cloud datacenters;
determining that the data message is associated with the first tenant;
performing a first lookup operation to identify an egress forwarding element at which the data message should exit the first virtual network by examining a set of one or more route tables to identify a network address of the egress forwarding element at which the data message should exit the first virtual network;
using the network address of the identified egress forwarding element to perform a second lookup operation to identify a next hop forwarding element to receive the data message by using the network address of the egress forwarding element to examine the set of route tables to identify a local interface or a network address associated with the next hop forwarding element to receive the data message; and
forwarding the data message to the next hop forwarding element by encapsulating the data message with at least one encapsulating header that includes the network addresses of the next hop forwarding element, the ingress forwarding element and the egress forwarding element.

4.	(Currently Amended) The method of claim [[1]] 3, wherein
performing the first lookup comprises examining a first route table for the first virtual network to identify [[a]] the network address of [[an]] the egress forwarding element at which the data message should exit the first virtual network; and
using the network address comprises using the network address of the egress forwarding element to examine a second route table of the virtual network provider to 

5.	(Canceled) 

6.	(Currently Amended) The method of claim [[1]] 3,
wherein the second lookup operation identifies a local interface of the ingress forwarding element as being connected to the next hop forwarding element;
wherein the forwarding of the data message comprises providing the data message to the local interface to forward the data message to the next hop forwarding element;
wherein the next hop forwarding element is the egress forwarding element.

7.	(Currently Amended) The method of claim [[1]] 3 further comprising
based on a network address of the next hop forwarding element identified in the second lookup operation, performing a third lookup operation to identify a local interface of the ingress forwarding element that is connected to the next hop forwarding element,
wherein the forwarding of the data message comprises providing the data message to the local interface to forward the data message to the next hop forwarding element, and the next hop forwarding element is not the egress forwarding element.

8.	(Currently Amended) The method of claim [[1]] 3, wherein said forwarding elements are software forwarding elements.

9.	(Original) The method of claim 8, wherein the first and second lookup operations are performed by reference to different portions of a VRF (virtual routing and forwarding) namespace of the software forwarding elements.

10.	(Original) The method of claim [[1]] 3, wherein the public cloud datacenters are multi-tenant public cloud datacenters.

11.	(Currently Amended) A non-transitory machine readable medium storing a program for routing data message flows through a plurality of virtual networks defined over a plurality of public cloud datacenters for a plurality of tenants of a virtual network provider, the program for execution by at least one processing unit of a computer that implements an ingress forwarding element of a first virtual network for a first tenant, the program comprising sets of instructions for:
receiving a data message from an external machine outside of the public cloud datacenters;
determining that the data message is associated with the first tenant;
performing a first lookup operation to identify an egress forwarding element at which the data message should exit the first virtual network by examining a set of one or more route tables to identify a network address of the egress forwarding element at which the data message should exit the first virtual network;
using the network address of the identified egress forwarding element to perform a second lookup operation to identify a next hop forwarding element to receive the data by using the network address of the egress forwarding element to examine the set of route tables to identify a local interface or a network address associated with the next hop forwarding element to receive the data message; and
forwarding the data message to the next hop forwarding element by encapsulating the data message with at least one encapsulating header that includes the network addresses of the next hop forwarding element, the ingress forwarding element and the egress forwarding element.

12-13.	(Canceled) 

14.	(Currently Amended) The non-transitory machine readable medium of claim 11, wherein 
the set of instructions for performing the first lookup comprises a set of instructions for examining a first route table for the first virtual network to identify [[a]] the network address of [[an]] the egress forwarding element at which the data message should exit the first virtual network; and
using the network address comprises using the network address of the egress forwarding element to examine a second route table of the virtual network provider to identify a local interface or a network address of the next hop forwarding element to receive the data message.

15.	(Canceled) 


wherein the second lookup operation identifies a local interface of the ingress forwarding element as being connected to the next hop forwarding element;
wherein the forwarding of the encapsulated data message comprises providing the data message to the local interface to forward the data message to the next hop forwarding element;
wherein the next hop forwarding element is the egress forwarding element.

17.	(Original) The non-transitory machine readable medium of claim 11, wherein the program further comprises sets of instructions for:
based on a network address of the next hop forwarding element identified in the second lookup operation, performing a third lookup operation to identify a local interface of the ingress forwarding element that is connected to the next hop forwarding element,
wherein the forwarding of the encapsulated data message comprises providing the data message to the local interface to forward the data message to the next hop forwarding element, and the next hop forwarding element is not the egress forwarding element.

18.	(Original) The non-transitory machine readable medium of claim 11, wherein said forwarding elements are software forwarding elements.



20.	(Original) The non-transitory machine readable medium of claim 11, wherein the public cloud datacenters are multi-tenant public cloud datacenters.

Allowable Subject Matter
Claims 3, 4, 6-11, 14, 16-20 renumbered as 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 3, 4, 6-11, 14, 16-20 renumbered as 1-14 are allowed for the reasons as set forth in Applicant’s arguments filed on 03/15/2021 and Examiner’s amendment filed on 04/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466